Citation Nr: 9933604	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post total 
arthroplasty of the right knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from March 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1996 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which confirmed a previously assigned 20 percent 
rating for service-connected post-operative residuals of a 
right knee meniscectomy.  Thereafter, during the pendency of 
the appeal, the veteran underwent a total right knee 
arthroplasty in April 1997.  The RO, by an August 1997 
decision, re-characterized the veteran's service-connected 
disability as status post total arthroplasty of the right 
knee.  The RO also assigned an increased (30 percent) rating 
from May 30, 1996, followed by a 100 percent rating effective 
from April 10, 1997 (the date of admission for the total knee 
arthroplasty), followed by a 30 percent rating effective from 
June 1, 1998.

The Board remanded the veteran's appeal in June 1999 for 
clarification as to whether he desired a personal hearing.  
The veteran, in November 1999, notified the RO that he no 
longer desired a personal hearing.

Initially, the Board notes that the veteran contends that his 
right knee disability is more disabling than contemplated by 
the assigned 30 percent evaluation.  Tellingly, pursuant to 
the applicable diagnostic code, the minimum rating for a knee 
replacement (subsequent to the first year following 
implantation of the prosthesis) is a 30 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  
In order for the veteran to receive a 60 percent rating under 
Diagnostic Code 5055, the evidence must demonstrate chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Id.  Residuals of a knee replacement 
are also ratable by analogy to diagnostic codes 5256, 5261, 
or 5262, which evaluate ankylosis of the knee, limitation of 
extension of the knee, and impairment of the tibia and 
fibula, respectively.  See 38 C.F.R. § 4.71a, Code 5055 
(1999).  See also 38 C.F.R. §§ 4.71 (Plate II), 4.71a, Codes 
5256, 5261, and 5262 (1999). 

What is significant about the applicable rating criteria is 
that limitation of motion is a pertinent aspect of the 
evaluation.  Id.  Given such a rating requirement, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(Emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

The Board notes that the record on appeal shows the veteran 
was provided a VA examination in July 1996.  It also shows 
that the RO obtained both pre-operative and post-operative 
treatment records from the private physician who operated on 
the veteran, as well as some of the hospitalization records 
from this period of hospitalization.  However, the veteran 
was not provided a VA examination following his April 1997 
total right knee arthroplasty.  Moreover, the post-operative 
private treatment records that are part of the record do not 
quantify the veteran's pain in terms that can be used to 
apply the pertinent rating criteria.  Consequently, it may be 
said that the evidence of record is not responsive to the 
mandate of DeLuca:  no examiner has expressed the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of right knee impairment 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record any additional 
daily treatment records on file with 
Crouse Irving Hospital for April 1997, 
treatment records maintained by Timothy 
H. Izant, M.D., and any post-operative 
physical therapy records.  38 C.F.R. 
§ 3.159 (1999).

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his total arthroplasty 
of the right knee, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the right knee 
should be equated with additional loss in 
range of motion due to these factors.  
See DeLuca, supra.  Additionally, the 
examiner should indicate whether any 
surgical scar is superficial, poorly 
nourished, with repeated ulceration, or 
is tender and painful on objective 
demonstration.  

3.  The RO should then review the claim 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.118 (1999) and the 
precepts of DeLuca, supra, and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If any 
action taken remains adverse to the 
veteran, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


